DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Hall, David Registration No.38904
The application has been amended as follows: 
In the claims:
101. (Currently Amended) A network node for an  Orthogonal Frequency Division Multiplexing Access (OFDMA) based wireless local area network, the network node comprising: processing circuitry, the processing circuitry including a processor and a memory, the memory containing instructions that, when executed by the processor, configure the processor to: reduce transmission time inequality among each of a plurality of wireless devices during an OFDMA subframe by assigning a respective OFDMA subband of a plurality of OFDMA subbands to each of the plurality of wireless devices based on a smallest maximum transmission length among the assigned OFDMA subbands; and 									
wherein the reducing of the transmission time inequality among each of the plurality of wireless devices during the OFDMA subframe by assigning of the respective OFDMA subband of the plurality of OFDMA subbands to each of the plurality of wireless devices comprises: 	calculating maximum transmission times of all possible permutations of OFDMA subband allocations; 4										determining an OFDMA subband allocation having the smallest maximum transmission length; and 
allocating OFDMA subbands of the plurality of OFDMA subbands based on the OFDMA subband allocation determined to have the smallest maximum transmission length.  

2. (Previously Presented ) The network node of Claim 1, wherein each wireless device of the plurality of wireless devices is assigned one OFDMA subband of the plurality of OFDMA subbands before any of the plurality of wireless devices are assigned a second OFDMA subband of the plurality of OFDMA subbands.  
3. (Previously Presented) The network node of Claim 1, wherein the assignment is further based on a packet length and a channel gain of respective ones of the plurality of OFDMA subbands.  
4. (Previously Presented) The network node of Claim 1, wherein the memory contains further instructions that, when executed by the processor, configure the processor to: sort a plurality of packets in one of an increasing and decreasing order based on a length of each packet of the plurality of packets, each packet of the plurality of packets being associated with a 
5. (Previously Presented) The network node of Claim 1, wherein the reducing of the transmission time inequality of each of the plurality of wireless devices during the OFDMA subframe by assigning of the plurality of OFDMA subbands to the plurality of wireless devices includes: assigning each of the plurality of OFDMA subbands to a particular one of the plurality of wireless devices sorted randomly.  
6. (Previously Presented) The network node of Claim 1, wherein each wireless device of the plurality of wireless devices is associated with a respective priority; wherein the memory contains further instructions that, when executed by the processor, configure the processor to: sort the plurality of wireless devices in one of an increasing and decreasing order based on the respective priorities of the plurality of wireless devices; and wherein the reducing of the transmission time inequality of each of the plurality of wireless  devices during the OFDMA subframe by assigning of the respective OFDMA subband of the plurality of OFDMA subbands to each of the plurality of wireless devices includes: assigning the plurality of OFDMA subbands to the plurality of wireless devices according to the sorted orders of the plurality of wireless devices, a wireless device associated with a highest respective priority being assigned the 
7. (Previously Presented) The network node of Claim 4, wherein the memory contains further instructions that, when executed by the processor, cause the processor to: determine a transmission duration associated with each of the plurality of wireless devices, the transmission duration being based on OFDMA subbands that were previously assigned to at least one of the plurality of wireless devices; and wherein the reducing of the transmission time inequality of each of the plurality of wireless devices during the OFDMA subframe by assigning of the respective OFDMA subband of the plurality of OFDMA subbands to each of the plurality of wireless devices further includes: assigning another OFDMA subband of the plurality of OFDMA subbands to a wireless device of the plurality of wireless devices having a maximum transmission duration of the determined transmission durations before assigning an OFDMA subband of the plurality of OFDMA subbands to the remaining plurality of wireless devices.  
8. (Previously Presented) The network node of Claim 7, wherein the memory contains further instructions that, when executed by the processor, cause the processor to: repeat the determination of the transmission duration associated with each of the plurality of wireless devices; and repeat the assigning of the another OFDMA subband of the plurality of OFDMA subbands to the wireless device of the plurality of wireless devices until all the plurality of OFDMA subbands have been assigned.  
9.( cancelled)
10. (Previously Presented) The network node of Claim 1, wherein the memory contains further instructions that, when executed by the processor, configure the processor to: select the 
11. (Previously Presented) The network node of Claim 10, wherein each of the plurality of wireless devices is assigned an allocation time corresponding to a total transmission time; the memory containing further instructions that, when executed by the processor, configure the processor to update the allocation time of each of the plurality of wireless devices associated with an OFDMA transmission; and wherein the selecting of the plurality of wireless devices for the assignment of the plurality of OFDMA subbands includes: selecting the plurality of wireless devices having a largest remaining updated allocation time.  
12. (Previously Presented) The network node of Claim 11, wherein the updating of the allocation time includes deducting a value from the allocation time of each wireless device of the plurality of wireless devices associated with the OFDMA transmission, the value being based on an effective rate of a wireless device, a percentage of time the wireless device was involved in the OFDMA transmission, and a current rate of the wireless device as if the wireless device is allocated an entire available frequency bandwidth.  
13. (Currently Amended) A method of operation of a network node for an  Orthogonal Frequency Division Multiplexing Access( OFDMA) based wireless local area network, the method comprising: reducing transmission time inequality among each of a plurality of wireless  devices during an OFDMA subframe by assigning a respective OFDMA subband of a plurality of OFDMA subbands to each of the plurality of wireless devices based on a smallest maximum transmission length among the assigned OFDMA subbands; and causing data transmission on the assigned OFDMA subbands to the plurality of wireless devices.  
wherein the reducing of the transmission time inequality among each of the plurality of wireless device devices during the OFDMA subframe by assigning of the respective OFDMA subband of the plurality of OFDMA subbands to each of the plurality of wireless devices comprises: calculating maximum transmission times of all possible permutations of OFDMA subband allocations; 4			determining an OFDMA subband allocation having the smallest maximum transmission length; and allocating OFDMA subbands of the plurality of OFDMA subbands based on the OFDMA subband allocation determined to have the smallest maximum transmission length.  

14. (Previously Presented) The method of Claim 13, wherein each wireless device of the plurality of wireless devices is assigned one OFDMA subband of the plurality of OFDMA subbands before any of the plurality of wireless devices are assigned a second OFDMA  subband of the plurality of OFDMA subbands.  
15. (Previously Presented) The method of Claim 13, wherein the assignment is further based on a packet length and a channel gain of respective ones of the plurality of OFDMA subbands.  
16. (Previously Presented) The method of Claim 13, further comprising: sorting a plurality of packets in one of an increasing and decreasing order based on a length of each packet of the plurality of packets, each packet of the plurality of packets being associated with a respective wireless device of the plurality of wireless devices, wherein reducing the transmission time inequality of each of the plurality of wireless devices during the OFDMA subframe by assigning the respective OFDMA subband of the plurality of OFDMA subbands to each of the plurality of wireless devices includes: assigning the plurality of OFDMA subbands to the 
17. (Previously Presented) The method of Claim 13, wherein reducing the transmission time inequality of each of the plurality of wireless devices during the OFDMA subframe by assigning the plurality of OFDMA subbands to the plurality of wireless devices includes: assigning each of the plurality of OFDMA subbands to a particular one of the plurality of wireless devices sorted randomly.  
18. (Previously Presented) The method of Claim 13, wherein each wireless device of the plurality of wireless devices is associated with a respective priority; the method further comprising: sorting the plurality of wireless devices in one of an increasing and decreasing order based on the respective priorities of the plurality of wireless devices; and wherein reducing the transmission time inequality of each of the plurality of wireless devices during the OFDMA subframe by assigning the respective OFDMA subband of the plurality of OFDMA subbands to each of the plurality of wireless devices includes: assigning the plurality of OFDMA subbands to the plurality of wireless devices according to the sorted orders of the plurality of wireless devices, a wireless device associated with a highest respective priority being assigned the OFDMA subband with a highest performance characteristic of the plurality of OFDMA subbands for that wireless device.  
19. (Previously Presented) The method of Claim 16, further comprising: determining a transmission duration associated with each of the plurality of wireless devices, the transmission duration being based on OFDMA subbands that were previously assigned to at least one of the 
20. (Previously Presented) The method of Claim 19, further comprising- repeating the determination of the transmission duration associated with each of the plurality of wireless devices- and repeating the assigning of the another OFDMA subband of the plurality of OFDMA subbands to the wireless device of the plurality of wireless devices until all the plurality of OFDMA subbands have been assigned.  
21 (cancelled) 
22. (Previously Presented) The method of Claim 13, further comprising selecting the plurality of wireless devices for the assignment of the plurality of OFDMA subbands to provide resource allocation fairness among the plurality of wireless devices.  
23. (Previously Presented) The method of Claim 22, wherein each of the plurality of wireless devices is assigned an allocation time corresponding to a total transmission time; the method further comprising updating the allocation time of each of the plurality of wireless devices associated with an OFDMA transmission, and wherein selecting the plurality of wireless devices for the assignment of the plurality of OFDMA subbands includes: selecting the plurality of wireless devices having a largest remaining updated allocation time.  

25. (Currently Amended) A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor of a network node for an  Orthogonal Frequency Division Multiplexing Access (OFDMA) based wireless local area network,  cause the at least one processor to: reduce transmission time inequality among each of a plurality of wireless devices during an OFDMA subframe by assigning a respective OFDMA subband of a plurality of OFDMA subbands to each of the plurality of wireless devices based on a smallest maximum transmission length among the assigned OFDMA subbands; and cause data transmission on the assigned OFDMA subbands to the plurality of wireless  devices.  
wherein the reducing of the transmission time inequality among each of the plurality of wireless device devices during the OFDMA subframe by assigning of the respective OFDMA subband of the plurality of OFDMA subbands to each of the plurality of wireless devices comprises: calculating maximum transmission times of all possible permutations of OFDMA subband allocations; 4 Docket No.: P049505US01 / 4001-489determining an OFDMA subband allocation having the smallest maximum transmission length; and allocating OFDMA subbands of the plurality of OFDMA subbands based on the OFDMA subband allocation determined to have the smallest maximum transmission length.  

26. (Previously Presented) The computer program product of Claim 25, wherein the instructions further cause the at least one processor to reduce channel time inequality among the plurality of wireless devices by selecting the plurality of wireless devices for the assignment of the plurality of OFDMA subbands.
Allowable Subject Matter
	Claims1-8, 10-20 and 22-26 are allowed.                                                                	Claims 9 and 21 are cancelled.
				 	 Reason for Allowance				Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed
-“wherein the reducing of the transmission time inequality among each of the plurality of wireless device devices during the OFDMA subframe by assigning of the respective OFDMA subband of the plurality of OFDMA subbands to each of the plurality of wireless devices comprises: calculating maximum transmission times of all possible permutations of OFDMA subband allocations; 4Response to Non-Final Office Action mailed on December 9, 2020 Docket No.: P049505US01 / 4001-489determining an OFDMA subband allocation having the smallest maximum transmission length; and allocating OFDMA subbands of the plurality of OFDMA subbands based on the OFDMA subband allocation determined to have the smallest maximum transmission length”  as cited in claims 1 ,13 and 25, respectively, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.Amendment in U.S. Appl. Ser. No. 15/910,798 Page 4 of 9PATENT 61039NPreceiving, from the second node, an acknowledgment message for the first data transmission, wherein the acknowledgment message is received according to a second beamforming vector, different from the first beamforming vector, calculated by the second node based on the first data transmission received at the second node” as cited in claim22, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.
The closest prior art on record Kim et al US 2016/0205672 A1   fails to teach the feature of

The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.								If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 247

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478